—Judgment unanimously affirmed. affirmed. Memorandum: The determinations by the trial court to restrict cross-examination of a key prosecution witness and to limit the use of medical records that had been subpoenaed did not deprive defendant of a fair trial. *997Defendant thoroughly cross-examined that witness concerning her memory impairment and her ability to recall the events constituting the crime. Defendant did not seek to introduce expert medical testimony concerning the nature of the witness’ mental condition or its effect on the witness’ ability to perceive or recall the event or to use the medical records in connection with such expert testimony (see, People v Dudley, 167 AD2d 317; cf., People v Parks, 41 NY2d 36). Because defendant’s opportunity to impeach the witness was not diminished, the trial court did not abuse its discretion in limiting the scope of cross-examination. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Murder, 2nd Degree.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.